AILSHIE, C. J.
The 1913 session of the legislature enacted chaps. 3 and 4 of the laws of that session, creating respectively the counties of Minidoka and Gooding from territory formerly comprising the county of Lincoln. By sec. *55816 of chap. 3, being the Minidoka county bill, and sec. 16 of chap. 4, being the Gooding county bill, it was provided, inter alia, as follows, both sections being alike:
“In the case the boundary line between the counties of Lincoln and Gooding shall divide any established school district, .... all such fractions of school districts .... shall be deemed to be, and hereby are declared to be unorganized territory of the counties in which they are situated, and it shall be the duty of the county commissioners of the counties in which said fractions of school districts .... are located and situated to attach such parts or fractions of former school districts .... to such adjoining school districts . . . . in their county, as they may determine best; and all money or property which shall belong to any school district .... which shall be thus divided by said county boundary line, as well as the bonded and floating indebtedness of such district, shall be apportioned and divided between the different parts thereof in a manner provided in see. 7, hereof, for the division of the moneys, credits and property and apportionment of the debts of Lincoln and Gooding counties in ratio to the assessed valuation of such school district.....”
These bills passed the legislature in the month of January and in the middle of a school year. The schools were all running, and, among others, was Independent School District No. 33, being the Jerome school, employing a large number of teachers and having more than 400 pupils in the schools.
Each bill carried an emergency clause, making the bill operative at once. No provision whatever was made for taking care of the school children or carrying on the school. The welfare of the school children and of the public schools was only a secondary matter to the paramount issue of county division. The creation of new counties was of such overwhelming importance that the running of the public schools was practically lost sight of.
The school .trustees and the county commissioners and those interested in the work of the schools immediately began to cast about to find some way out of the difficulty. The Shoshone district, which was not an independent school district, *559was left intact, and the most valuable part of the territory, from a revenue point of view, which had been divided, consisted of a long stretch of the Short .Line railroad track and right of way. It appears to have been the custom for each, of the various school districts to reach out and take in a part of the railroad in order to increase its revenue and maintain its schools. So when the bills passed, cutting off Minidoka and Gooding counties from the old county of Lincoln, that left about eight districts disorganized. The commissioners of Lincoln county were immediately confronted with the problem of taking care of the territory and children living therein that was left in said old county as “unorganized” territory. District No. 12 (Shoshone), Independent District No. 16 (Richfield), and disorganized or unorganized district No. 33 (being Jerome independent school district), at once became interested in the division of this territory, district No. 12 (being the Shoshone district) claiming practically all. After canvassing the matter, some six orders were made by the board, of which Shoshone District No. 12 complains.
These orders are stated in appellant’s brief as follows:
“First: Order enlarging school district No. 16 (Richfield) so as to include portions of disorganized school district No. 23, and other territory, which is appealed from by John "W. McFall, being civil case No. 846.
“Second: Order attaching certain portions of disorganized school district No. 6 and 15 to district No. 12, appealed from by Paul S. Haddock, being civil case No. 843.
“Third: Order of the county commissioners attaching portions of school district No. 33 to school district No. 36. Appealed from by Paul S. Haddock, being civil case No. 842.
“Fourth: Order of the county commissioners attaching certain portions of disorganized school districts No. 6 and No. 25 to school district No. 36. Appealed from by Paul S. Haddock, being civil ease No. 844.
“Fifth: Order of the board of county commissioners creating new school district No. 33 out of territory of enlarged school district No. 36. Appealed from by Paul S. Haddock and being civil ease No. 845.
*560. “School district No. 12 appealed from all of these orders and consolidated all of said appeals in one case, being civil case No. 841.”
Appeals were taken from all these orders to the district court. After a hearing, the district court entered an order and decree affirming the action of the board of commissioners. From that judgment this appeal has been prosecuted.
After an examination of the entire record and the briefs of the respective counsel, we have concluded that Hhe judgment of the district court should be affirmed, and we do not deem it of value to anyone that we go 'into a detailed discussion of the various orders here involved and the several legal propositions advanced. We shall only briefly mention a few of the more important points suggested.
It is well to say jn the outset that the commissioners and authorities of Lincoln county, when they suddenly found the school districts disorganized and their schools running without any authority of law, were confronted with a duty and necessity in which the letter, of the law furnished them no precedent or direction, and they were accordingly obliged to call to their assistance their best judgment and common sense in handling the situation. If, in a ease of this kind, the courts should undertake to follow out the niceties of legal arguments and technical observances of the law, it would certainly leave the people and the school situation iji that county in a most lamentable condition. Fortunately, however, the officers intrusted with the solution of this problem were authorized to attach the unorganized territory left in the county by reason of the destruction of these districts to “such adjoining school districts .... in their county as they might determine best. ’ ’ They were given some discretion by this bill, and they were also vested by the general school laws with the power of supervision over these matters. The board of commissioners are authorized to form new districts and to attach unorganized territory to old districts. The new county bills declared that all districts divided should thereafter be ‘ ‘ unorganized territory. ’ ’ When these districts became unorganized territory, they were in the same category with any *561other territory in the county which had not theretofore been comprised in an organized school district.
One of the complaints made here by appellant against attaching certain of this territory to the Richfield district was that the territory was not contiguous or adjacent to the Rich-field district, for the reason that there was a body of unsurveyed, unoccupied and unorganized territory lying between the Richfield district and the Oregon Short Line right of way which was given to the Richfield district. The order, however, of the board of commissioners included all the intervening territory between the old Richfield district and the disorganized territory which was included. The board had the right to include any unorganized, adjacent or contiguous territory, and the fact that the particular territory which they were anxious to take in did not immediately abut upon the Richfield district as originally existing did not prevent the commissioners including the other unorganized territory which lay between the two and including the whole in the Richfield district.
The same is true with reference to the Jerome District No. 33. Complaint is made of the action of the board in attaching the unorganized Jerome district to district No. 36 and then including, in district No. 36 a portion of the unorganized territory embracing the Short Line right of way, and thereafter setting apart the Jerome Independent District No. 33, together with the portion of attached territory along the Oregon Short Line.
It is true that this was a somewhat circuitous way of reaching the matter, and yet we think it was within the letter of the law. Nevertheless, we think'what was accomplished by these orders might have been accomplished directly by an order reorganizing Jerome Independent School District No. 33 without first attaching it to any other district, and thereafter attaching to that district the unorganized territory now in question. The authority granted by the county division bills to attach “unorganized territory” to “organized districts” was only accumulative and was not exclusive. The power to attach these unorganized districts to existing dis*562tricts did not deprive the board of the existing power to create and organize districts. Prior to the division there had existed in Lincoln county Jerome Independent District No. 33. When the Gooding county division bill passed, it cut off a comparatively small portion of the district into the new county of Gooding. If enough taxable property and school children were left in the old district, even though the law declared it unorganized territory, it was clearly within the power of the board of commissioners to make an order declaring that the remaining territory should still constitute Jerome Independent District No. 33 and continue their schools along the same as they had done before. The power to make such an-order would not deprive them of the power to attach to such district any adjoining or contiguous unorganized territory which they might deem proper and expedient to be attached to such district.
Some complaint has been made about the result of the action of the board in attaching the unorganized Jerome territory to district No. 36, in that it is claimed it transferred to them a large bonded indebtedness. Had the Jerome territory been left in school district No. 36, that district would undoubtedly have been obliged to meet this bonded indebtedness; but when the same territory together with additional territory was reorganized into Jerome Independent District No. 33, the reorganized district was still liable for the bonded indebtedness of the old district as the same was directed by sec. 16 of the division bill to be apportioned between the two segments of the district. We do not see where district No. 36 suffered by the process of attaching and detaching this territory.
A multitude of other questions have been argued and discussed in this case, but it is wholly unnecessary to consider them in a written opinion.
The judgment must be affirmed, and it is so ordered.
Costs awarded in favor of respondent.
Sullivan, J., and Stewart, J., concur.
Petition for rehearing denied.